Order entered August 2, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00246-CV

 DAVID B. MCKINNON, NORTH PONDERSOA, LLC, BARBARA MARSHALL, LP,
WILLIAM H. GIBSON, D. SCOTT MCKINNON, BARBARA F. MARSHALL, MARCIA
             STALLINGS AND DONALD CARDWELL, Appellants

                                            V.

                   BILL GURLEY AND STANLEY WRIGHT, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-13561

                                         ORDER
       Before the Court is appellant Donald Cardwell’s July 31, 2017 motion for extension of

time to file an appellant’s brief. Appellant’s motion is GRANTED. Mr. Cardwell’s brief shall

be filed on or before August 30, 2017.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE